402 F.2d 270
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CLEVELAND STEREOTYPERS' UNION NO. 22, INTERNATIONAL STEREOTYPERS' AND ELECTROTYPERS' UNION OF NORTH AMERICA, AFL-CIO, Respondent.
No. 18111.
United States Court of Appeals Sixth Circuit.
October 31, 1968.

Herman M. Levy, N.L.R.B., Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Edward E. Wall, Attys., N. L. R. B., Washington, D. C., on brief, for petitioner.
Corrigan & Garver, John H. Garver, Cleveland, Ohio, on brief for respondent.
Before O'SULLIVAN and PHILLIPS, Circuit Judges, and CECIL, Senior Circuit Judge.

ORDER

1
This case is before the Court upon the petition of the National Labor Relations Board to enforce its order against the respondent labor union. The decision and order of the Board is reported at 160 N.L.R.B. 1184. The Board's earlier decision and determination of dispute made pursuant to Section 10(k) of the Act is reported at 156 N.L.R.B. 1219.


2
Upon consideration the Court concludes that the determination of the Board represents a balanced consideration of all factors presented in the record and is neither arbitrary nor capricious. We find that it is a reasonable decision supported by substantial evidence.


3
It is ordered that the order of the Board be and hereby is enforced.